                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-MC-087-MOC-DCK

 R. ALEXANDER ACOSTA,                                    )
 Secretary of Labor,                                     )
 United States Department of Labor,                      )
                                                         )
                   Petitioner,                           )
                                                         )
      v.                                                 )        ORDER
                                                         )
 LEWARO INTERIORS, INC.,                                 )
                                                         )
                                                         )
                   Respondent.                           )
                                                         )

           THIS MATTER IS BEFORE THE COURT sua sponte regarding the status of this case.

           The Court notes that the Honorable Max O. Cogburn, Jr. entered an “Order” (Document

No. 17) on October 25, 2018 finding Respondent in civil contempt for failure and refusal to comply

with the Secretary of Labor’s lawful subpoena and this Court’s lawful Orders. Judge Cogburn

ordered Respondent to purge its contempt and pay the Secretary’s costs and attorney’s fees.

(Document No. 17, p. 6). In addition, the Secretary was ordered to certify the receipt of documents.

Id.

           There have been no filings in this case since Judge Cogburn’s Order on October 25, 2018.

           IT IS, THEREFORE, ORDERED that the parties shall file a Status Report, jointly if

possible, on or before May 31, 2019.

           SO ORDERED.
                                           Signed: May 22, 2019
